                          1    Kresta Nora Daly, SBN 199689
                               BARTH DALY LLP
                          2    2810 Fifth Street
                               Davis, California 95618
                          3    Telephone: (916) 440-8600
                               Facsimile: (916) 440-9610
                          4    Email: kdaly@barth-daly.com
                          5    Attorneys for Defendant
                               ROZZARI YOUNG
                          6
                          7
                          8                                 IN THE UNITED STATES DISTRICT COURT

                          9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

                         10
                         11    UNITED STATES OF AMERICA,                          Case No. 2:18-CR-00205-MCE
                         12                     Plaintiff,
                                                                                  STIPULATION AND ORDER TO
                         13             v.                                        CONTINUE STATUS CONFERENCE
                   LLP
  A TTORNEYS A T L AW
  D AVIS , C ALIFORNIA




                                                                                  Judge: Honorable Morrison C. England
B ARTH D ALY




                         14    ROZZARI YOUNG,
                         15                     Defendant.

                         16

                         17
                         18           It is hereby stipulated and agreed to between the United States of America, by and through

                         19   its counsel Assistant United States Attorney Heiko Coppola, and defendant, Rozzari Young, by

                         20   and through her counsel, Kresta Nora Daly, that the status conference set for June 13, 2019 be

                         21   vacated. The parties request a new status conference for August 22, 2019.

                         22           Defense counsel was recently appointed and requires time to review the discovery and

                         23   confer with Ms. Young.

                         24   ///

                         25   ///

                         26   ///

                         27   ///

                         28   ///
                               {00028528}
                                    STIPULATION AND ORDER                -1-                              [Case No. 2:18-CR-00205-MCE]
                                       1           The parties stipulate time should be excluded pursuant to Local Code T4 for preparation
                                       2   of counsel. The parties further stipulate this continuance is necessary in furtherance of justice and
                                       3   outweighs the interests of the defendant and the public for a speedy trial.
                                       4   Dated: June 11, 2019           Respectfully submitted,
                                       5                                          BARTH DALY LLP
                                       6
                                                                                 By      /s/ Kresta Nora Daly
                                       7                                                 KRESTA NORA DALY
                                                                                         Attorneys for ROZZARI YOUNG
                                       8
                                       9
                                      10   Dated: June 11, 2019           By      /s/ Kresta Nora Daly for
                                                                                          HEIKO COPPOLA
                                      11                                                  Assistant United States Attorney
                                      12
                                      13                                                 ORDER
B ARTH D ALY LLP
               A TTORNEYS A T L AW
               D AVIS , C ALIFORNIA




                                      14           Good cause having been shown and pursuant to the stipulation of the parties, the status
                                      15   conference of June 13, 2019 is VACATED and CONTINUED to August 22, 2019. The Court
                                      16   finds excludable time through August 22, 2019 under Title 18, United States Code Section

                                      17   3161(h)(7)(B)(iv) and Local Code T4 to allow for preparation of counsel. The Court finds that
                                      18   the interests of justice are best served by granting the request and outweighs the interests of the
                                      19   public and the defendant in a speedy trial. (18 U.S.C. § 3161(h)(7)(A), (h)(7)(B)(iv).)

                                      20           IT IS SO ORDERED.
                                      21   Dated: June 11, 2019
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
                                            {00028528}
                                                 STIPULATION AND ORDER                 -2-                               [Case No. 2:18-CR-00205-MCE]
